          Case 2:16-cv-01697-APG-NJK Document 42 Filed 01/07/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 HSBC BANK USA, N.A.,                                   Case No.: 2:16-cv-01697-APG-NJK

 4          Plaintiff                                          Order for Status Report

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8         This case was stayed pending the resolution of three other cases on appeal to the Ninth

 9 Circuit. ECF No. 41. Two of those appeals were dismissed and in the third the mandate issued

10 on December 24, 2020.

11         I THEREFORE ORDER that by January 29, 2021, the parties shall file a status report

12 regarding how this case will proceed.

13         DATED this 6th day of January, 2021.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
